Case 17-21361        Doc 32     Filed 02/20/19     Entered 02/20/19 15:54:23          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 21361
         Regina Tyson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/18/2017.

         2) The plan was confirmed on 09/06/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/16/2018.

         5) The case was Dismissed on 11/21/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-21361             Doc 32           Filed 02/20/19    Entered 02/20/19 15:54:23                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $10,710.00
           Less amount refunded to debtor                                   $56.59

 NET RECEIPTS:                                                                                            $10,653.41


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,021.76
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $455.96
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,477.72

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acceptance Now                            Unsecured      1,807.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured      2,200.00       2,163.20        2,163.20           0.00       0.00
 Comcast                                   Unsecured         350.00           NA              NA            0.00       0.00
 Commonwealth Edison Company               Unsecured         300.00           NA              NA            0.00       0.00
 Consumer Adjustment Co                    Unsecured         527.00           NA              NA            0.00       0.00
 Credit Control                            Unsecured      3,600.00            NA              NA            0.00       0.00
 CREDIT ONE BANK NA                        Unsecured           0.00           NA              NA            0.00       0.00
 Direct TV                                 Unsecured         450.00           NA              NA            0.00       0.00
 DIVERSIFIED                               Unsecured          90.00           NA              NA            0.00       0.00
 Enhanced Recovery Co L                    Unsecured          63.00           NA              NA            0.00       0.00
 Fifth Third Bank                          Unsecured      1,500.00       1,354.87        1,354.87           0.00       0.00
 FIRST PREMIER BANK                        Unsecured         443.00           NA              NA            0.00       0.00
 GINNYS                                    Unsecured         265.00           NA              NA            0.00       0.00
 Harris                                    Unsecured         425.00           NA              NA            0.00       0.00
 IL Tollway                                Unsecured         300.00           NA              NA            0.00       0.00
 MIDLAND FUNDING                           Unsecured         807.00           NA              NA            0.00       0.00
 Northern Indiana Public Service Company   Unsecured         250.00         35.09           35.09           0.00       0.00
 Peoples Energy Corp                       Unsecured         400.00        468.66          468.66           0.00       0.00
 PNC Bank                                  Unsecured      1,100.00            NA              NA            0.00       0.00
 Portfolio Recovery Associates             Unsecured         799.00        798.52          798.52           0.00       0.00
 Portfolio Recovery Associates             Unsecured         438.00        438.49          438.49           0.00       0.00
 Portfolio Recovery Associates             Unsecured         428.00        427.96          427.96           0.00       0.00
 Portfolio Recovery Associates             Unsecured         305.00        304.62          304.62           0.00       0.00
 Resurgent Capital Services                Unsecured         595.00        727.01          727.01           0.00       0.00
 Seventh Avenue                            Unsecured         273.00           NA              NA            0.00       0.00
 Sprint                                    Unsecured         300.00           NA              NA            0.00       0.00
 Title Max                                 Secured        4,932.56           0.00        4,932.56        678.43     173.60
 United States Dept Of Education           Unsecured      6,131.00       6,181.99        6,181.99           0.00       0.00
 US Bank                                   Unsecured         400.00           NA              NA            0.00       0.00
 US Cellular                               Unsecured         300.00           NA              NA            0.00       0.00
 US DEP ED                                 Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-21361               Doc 32   Filed 02/20/19    Entered 02/20/19 15:54:23                Desc       Page 3
                                                      of 4



 Scheduled Creditors:
 Creditor                                          Claim         Claim         Claim        Principal        Int.
 Name                                    Class   Scheduled      Asserted      Allowed         Paid          Paid
 Webbank-Fingerhut                   Unsecured           0.00           NA           NA             0.00         0.00
 Wollemi Acquisitions LLC            Unsecured            NA         204.58       204.58            0.00         0.00
 Wollemi Acquisitions LLC            Secured       18,358.00     18,358.00     18,358.00         813.03     4,510.63
 WoW Cable Co                        Unsecured         350.00           NA           NA             0.00         0.00


 Summary of Disbursements to Creditors:
                                                                  Claim           Principal                Interest
                                                                Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00               $0.00                 $0.00
       Mortgage Arrearage                                        $0.00               $0.00                 $0.00
       Debt Secured by Vehicle                              $23,290.56           $1,491.46             $4,684.23
       All Other Secured                                         $0.00               $0.00                 $0.00
 TOTAL SECURED:                                             $23,290.56           $1,491.46             $4,684.23

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                  $0.00                 $0.00               $0.00
        All Other Priority                                        $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                  $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                $13,104.99                  $0.00               $0.00


 Disbursements:

          Expenses of Administration                               $4,477.72
          Disbursements to Creditors                               $6,175.69

 TOTAL DISBURSEMENTS :                                                                            $10,653.41




UST Form 101-13-FR-S (9/1/2009)
Case 17-21361        Doc 32      Filed 02/20/19     Entered 02/20/19 15:54:23            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
